Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/10/2022 with respect to the 35 USC 102a1 rejection of claim 10 over Marks have been fully considered but are not found persuasive. On pages 7-9, Applicant argues that the struts of Marks are not “oriented in the distal direction towards a free end of the expandable stent” and are instead oriented in the proximal direction. Applicant appears to be considering the direction of extension of the struts from the radially innermost ends of the struts to the radially outermost ends of the struts. However, the claim is not limited to this interpretation as currently worded. When considering the extension of the struts of Marks from their second end (radially outermost ends directly attached to stent) toward their first end (radially innermost ends directly attached to shaft), they are oriented in the distal direction toward a distal end of the expandable stent. Please see the 35 USC 112b rejection below regarding “free end”. The phrase “free end” does not appear in the application as originally filed and both ends of the stent are connected to another element. Therefore, it is unclear what is meant by “free end” and the claim has been treated as though “free end” reads “distal end” as best understood. 

Regarding claim 1, on pages 10-12 Applicant argues that the amendment to claim 1 distinguishes the invention from the prior art of Bingener-Casey as modified in view of Eidenschink because the shaft (pull-string 510) is “maintained within the body 502 of the protector 500 along the length of the body 502”. The channel (503) taught by Eidenschink is formed by picking out loops 505 from the braided material of body 502 ([0047]). The shaft passing into and out of the loops (picked out from the braided material of the stent) meets the limitation of the shaft being woven out of and into the expandable stent in at least one location (i.e., into and out of loops). At the point where the shaft passes through one of these loops, the shaft is external to an external surface of the braided expandable stent since the material forming the braid is internal to the shaft. The picked-out loop (505) forms the external surface of the stent at that point and the shaft is external to the loop at that point, and therefore external to the external surface of the braided expandable stent. Therefore, the rejection is maintained. An additional rejection of claim 1 over Bingener-Casey in view of Ide is also presented below.
Regarding claim 15, on pages 12-14 applicant argues that the prior art of Norris does not make obvious a shaft external to an external surface of the expandable stent because the shaft of Norris is not external to sleeve (704) attached to stent (705). This is not found persuasive as the stent comprises element (705) (not sleeve 704) and the shaft is illustrated clearly external to the external surface of the stent (705) when woven out of the stent as shown in fig. 7D.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1: in line 10, “the distal end” and “the proximal end” should read “a distal end” and “a proximal end” since this is the first recitation of the proximal and distal ends of the stent within the claims.
Claim 15: lines 9-10 and 11-12 include repeated limitations. It is suggested that claims 11-12 be deleted from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes “a free end of the expandable stent”. It is unclear what is meant by a “free end” since the word “free” (or the phrase “free end”) does not appears in the specification as originally filed. The distal end of the stent is claimed as coupled to the distal end of the shaft and neither end of the stent is completely unattached to any other element as illustrated in every drawing. As best understood and for the purposes of claim interpretation, “free end” is being interpreted as the end of the stent most remote from the user actuating the device such that the free end is the same as the distal end of the stent. Clarification on what is meant by the term “free” is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marks et al. (US 2013/0030460). Regarding claim 10, Marks discloses a method for deploying a retrievable deploying a retrievable expandable stent comprising inserting a catheter (30; fig. 2) into a vasculature of a patient, wherein an expandable stent system (figs. 1) is disposed within the catheter, the stent system comprising a shaft (10) comprising a proximal end and a distal end, the shaft disposed within the catheter (at least while being guided through delivery catheter – fig. 2a-b), and an expandable stent (410) comprising a proximal end and a distal end (note: reconfigurable element 410 is being considered a stent since it meets the structural limitations of the claim, forms a generally tubular, expandable shape, and can be used to dilate and hold open a vessel lumen as per par. [0077], [0081]), wherein the distal end of the shaft is coupled to the distal end of the expandable stent and the shaft is disposed within the expandable stent, wherein the expandable stent comprises a plurality of filaments, wherein the filaments form a braiding pattern (see at least [0120] – the reconfigurable element (410) can be a wire braid) and wherein longitudinal movement of the shaft relative to the stent pulls the distal end of the stent and the proximal end of the stent toward one another and expands the stent (see figs. 3 and 4). The expandable stent system further comprises a plurality of struts (420; figs. 3, 4) disposed within the expandable stent, wherein a first end of each strut is coupled to the shaft and a second end of each strut is coupled to the stent with the struts oriented in the distal direction  toward a free end (note distal end of stent is not directly attached to shaft; see also fig. 14) of the expandable stent (e.g., when considering extension of struts from their second end to their first end, or from their outermost point to their innermost point), wherein the struts provide an adjustable outward radial force to an outer surface of the expandable stent ([0101],[0105]).  The annotated figure below is taken from fig. 4 of Marks, and includes an arrow indicating how the struts, from their radially outermost point to their radially innermost point, are oriented in a distal direction. 

    PNG
    media_image1.png
    304
    657
    media_image1.png
    Greyscale

Regarding claim 21, the expandable stent system may further comprise multiple sets of struts (420), wherein each set of struts is disposed in a distinct location along the longitudinal length of the shaft (see fig. 11 and 12; [0120]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingener-Casey et al. (US 2013/0238079) in view of Eidenschink (US 2014/0257362).  Bingener-Casey discloses a stent delivery system for deliver and deploying an expandable stent comprising a catheter (described in [0038]), a shaft (e.g., 30) comprising a distal end, disposed within the catheter ([0038]), and an expandable stent (10) comprising proximal and distal ends, wherein the shaft is coupled to the stent and disposed within the stent (see figs. 1-4; [0035] – guide rings 32 are on inner surface of stent), wherein the expandable stent comprises a plurality of filaments (e.g., 17a-d,19a-d), wherein the filaments form a braiding pattern (see abstract; [0033]), and wherein longitudinal movement of the shaft relative to the expandable stent pulls the distal end of the stent and the proximal end of the stent toward one another and expands the stent (see [0037], [0040]; figs. 2-3). Regarding claim 2, the distal end of the shaft is coupled to the distal end of the stent (fig. 1-4). Regarding claim 3, a proximally oriented force applied to the shaft expands the expandable stent ([0040]). 
The shaft of Bingener-Casey is attached along a side edge of the expandable stent, and passes through guide rings (32) attached to intersection points of the braiding pattern of the stent. Bingener-Casey fails to disclose that the shaft is woven out of and into the expandable stent in at least one location. 
Bingener-Casey states that other arrangements of guide rings are suitable ([0044]). Eidenschink discloses another braided stent ([0020]) having an elongate member (pull wire 510) slidably attached along one side of the inner surface of the stent. Eidenschink teaches that guides along the length of the braided stent take the form of integral loops (503) picked out from the braiding pattern (see fig. 10a,b; [0047]), the loops forming a guide channel for the pull wire. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bingener-Casey to replace the guide rings (32) with picked out loops of the braiding pattern as taught by Eidenschink since such a modification can be considered a substitution of one known manner of forming a guide path along the side of a stent for passage of an elongate member for another, wherein the results are predictable and there is a reasonable expectation of success. With such a modification, the shaft is considered woven out of and into the stent along the entire length of the stent since it passes in and out of loops formed by the braiding pattern along the entire length of the stent, and therefore into and out of the expandable stent, along the entire length of the stent (in view of fig. 10b of Eidenschink). Additionally, the shaft is considered external to an external surface of the stent at the point where the shaft passes through the loop because the loop forms the external surface of the stent at that point and the shaft is radially outward of the loop. 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingener-Casey in view of Eidenschink as applied to claim 1 above and further in view of Mitchell et al. (US 2019/0015142). Bingener-Casey in view of Eidenschink discloses the invention substantially as stated above including a braided stent, but is silent on the exact braiding pattern.  Mitchell disclose that braided tubular constructs 10, including stents ([0060]), may be made with full-load, half-load, or diamond braiding patterns ([0042]). It would have been obvious to one of ordinary skill in the art to have modified the braided stent of Bingener-Casey to use a full-load, half-load or diamond braiding pattern since such a pattern is a machine braidable pattern known in the art of stents ([0042]) according to Mitchell, and merely leads to the predictable result of an expandable braided tube that is capable of exerting force on the vessel wall surrounding the vessel lumen. It is further noted that the instant application discloses no criticality or advantage served by any one of the claimed braiding patterns over any of the other claimed braiding patterns, or over any other known braiding pattern. 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingener-Casey et al. (US 2013/0238079) in view of Ide et al. (US 10,265,204). Bingener-Casey discloses a stent delivery system for deliver and deploying an expandable stent comprising a catheter (described in [0038]), a shaft (e.g., 30) comprising a distal end, disposed within the catheter ([0038]), and an expandable stent (10) comprising proximal and distal ends, wherein the shaft is coupled to the stent and disposed within the stent (see figs. 1-4; [0035] – guide rings 32 are on inner surface of stent), wherein the expandable stent comprises a plurality of filaments (e.g., 17a-d,19a-d), wherein the filaments form a braiding pattern (see abstract; [0033]), and wherein longitudinal movement of the shaft relative to the expandable stent pulls the distal end of the stent and the proximal end of the stent toward one another and expands the stent (see [0037], [0040]; figs. 2-3). Regarding claim 2, the distal end of the shaft is coupled to the distal end of the stent (fig. 1-4). Regarding claim 3, a proximally oriented force applied to the shaft expands the expandable stent ([0040]). 
The shaft of Bingener-Casey is attached along a side edge of the expandable stent, and passes through guide rings (32) attached to intersection points of the braiding pattern of the stent. Bingener-Casey fails to disclose that the shaft is woven out of and into the expandable stent in at least one location. 
Bingener-Casey states that other arrangements of guide rings are suitable ([0044]). Ide discloses another mesh stent having an elongate member (30) slidably attached along one side of the inner surface of the stent, the elongate member (30) used to control the diameter of the stent. Ide teaches that the elongate member (30) is woven out of and into the mesh of the expandable stent in at least one location such that, when the shaft is woven out of the stent, the shaft is external to an external surface of the stent as shown in fig. 9 (see fig. 9 and col. 9, ll. 58-col. 10, ll. 5 of Ide). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bingener-Casey to remove the guide rings (32) and weave the shaft out of and into the expandable stent as taught by Ide since such a modification can be considered a substitution of one known manner of forming intersection points between a shaft and stent for another, wherein the results are predictable and there is a reasonable expectation of success. With such a modification, the shaft is considered woven out of and into the stent in at least one location and when the shaft is woven out of the stent, the shat is external to an external surface of the stent as taught by Ide.  
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingener-Casey in view of Ide as applied to claim 1 above and further in view of Mitchell et al. (US 2019/0015142). Bingener-Casey in view of Ide discloses the invention substantially as stated above including a braided stent, but is silent on the exact braiding pattern.  Mitchell disclose that braided tubular constructs 10, including stents ([0060]), may be made with full-load, half-load, or diamond braiding patterns ([0042]). It would have been obvious to one of ordinary skill in the art to have modified the braided stent of Bingener-Casey to use a full-load, half-load or diamond braiding pattern since such a pattern is a machine braidable pattern known in the art of stents ([0042]) according to Mitchell, and merely leads to the predictable result of an expandable braided tube that is capable of exerting force on the vessel wall surrounding the vessel lumen. It is further noted that the instant application discloses no criticality or advantage served by any one of the claimed braiding patterns over any of the other claimed braiding patterns, or over any other known braiding pattern. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Consigny (US 2014/0364896). Marks discloses the invention substantially as stated above in more detail, but fails to expressly disclose that the stent is deployed for up to 60 minutes before collapsing the stent to a collapsed configuration. Similar to the prior art of Marks, Consigny discloses an expandable stent-like structure used to remove thrombus from a blood vessel. Consigny discloses that the stent-like structure is deployed for 10 to 30 minutes to allow cells or tissue of the thrombus to enter the interior structure of the stent-like structure. Thereafter, the stent-like structure with the thrombus captured therein may be reintroduced into the catheter ([0076], [0092]; figs. 4a-4d). It would have been obvious to one of ordinary skill in the art to have modified the prior art method of Marks to deploy the stent for 10 to 30 minutes, which falls within the claimed range of “up to 60 minutes”, and thereafter collapse the stent into the catheter. Such a modification to the method of Marks allows adequate time for the thrombus to enter the stent while also minimizing the amount of time in which the vessel is partially blocked by the stent and captured thrombus.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Mitchell et al. (US 2019/0015142). Marks discloses the invention substantially as stated above including a braided cage, but is silent on the exact braiding pattern.  Mitchell disclose that braided tubular constructs 10, including stents ([0060]), may be made with full-load, half-load, or diamond braiding patterns ([0042]). It would have been obvious to one of ordinary skill in the art to have modified the braided stent of Marks to use a full-load, half-load or diamond braiding pattern since such a pattern is a machine braidable pattern known in the art of expandable frames used in medical devices ([0042]) according to Mitchell, and merely leads to the predictable result of an expandable braided tube that is capable of exerting force on the vessel wall surrounding the vessel lumen. It is further noted that the instant application discloses no criticality or advantage served by any one of the claimed braiding patterns over any of the other claimed braiding patterns, or over any other known braiding pattern. 
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmaltz et al. (US 5,449,372) in view of Davidson et al. (US 2015/0100113) and Norris (US 2013/0245742). Schmaltz discloses a method for deploying a retrievable expandable stent comprising deploying a braided expandable stent (14; col. 5, ll. 23-25) out of a delivery catheter (28; or delivery catheter mentioned in col. 8, ll. 47-52), radially expanding the braided expandable stent providing an outward radial force to a vessel wall and applying the radial outward force to the vessel wall for up to 60 minutes (wherein “several minutes” is considered to include values within the range of “up to 60 minutes” since several is generally defined as “more than two but fewer than many in number”; col. 2, ll. 33-35 and col. 4, ll. 30-33). Schmaltz does not expressly disclose placing a guide catheter system into a patient’s vasculature, delivering a microcatheter to a target vessel, and deploying the stent out of a distal end of the microcatheter.
Davidson discloses another stent and further discloses that the delivery catheter through which the stent is placed may take the form of a microcatheter (102). Davidson discloses placing a guide catheter system (136; fig. 8) into a patient’s vasculature, delivering the microcatheter (102) to a target vessel, deploying the stent (100) out of the distal end of the microcatheter and radially expanding the stent (see figs. 8,9; [0065], [0093]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Schmaltz to construct the delivery catheter as a microcatheter in view of Davidson’s teaching that it is known in the art to use a microcatheter as a delivery catheter for a stent, for the predictable result of being able to navigate the device within smaller vasculature. It would have further been obvious to have modified the prior art of Schmaltz to include placing a guide catheter system into a patient’s vasculature, the microcatheter being advanced through the guide catheter system as taught by Davidson, since column support of microcatheters is often insufficient to navigate through the distal reaches of smaller vasculature, thereby necessitating the use of a guide catheter to act as a conduit to help support microcatheter access. 
Schmaltz discloses that the braided stent system comprising a braided expandable stent (14) with a proximal and a distal end, and a shaft comprising a proximal end and a distal end, wherein the distal end of the shaft is coupled to the distal end of the stent and the shaft is disposed within the expandable stent, but fails to expressly disclose that the shaft is woven out of and into the braided expandable stent in at least one location such that, when the shaft is woven out of the stent, the shaft is external to an external surface of the stent. 
Norris teaches another expandable stent system that comprises an expandable stent (506/705) and a shaft (520/720) comprising a distal end, the shaft being coupled to the expandable stent and the shaft partially disposed within the stent (fig. 5a,5b, 7D). The shaft is woven out of and into the stent in at least one location and allows controlled bending of the stent by pulling on the shaft ([0068]-[0070], [0086]-[0087]; fig. 7D). When the shaft is woven out of the expandable stent, the shaft is external to an external surface of the stent (705; fig. 7d). It would have been obvious to one of ordinary skill in the art to have added a shaft in the form of a pull wire coupled to and partially disposed within the stent, wherein the shaft is woven out of and into the stent as taught by Norris to allow control over bending of the stent. It would have further been obvious to add the step of pulling the shaft to bend the braided expandable stent in the direction the shaft (see [0086]) is weaved out of and into to facilitate bending and steering of the stent through the vasculature of the patient. 
Regarding claim 16, Schmaltz discloses that the stent may be collapsed prior to removal (col. 9, ll. 23-40). Davidson further teaches resheathing the collapsed stent to reposition or withdraw the stent ([0091]). It would have been obvious to one of ordinary skill in the art to have modified the method of Schmaltz to include resheathing the stent into the microcatheter in order to facilitate removal or repositioning of the stent by providing a smooth outer profile. 
Regarding claim 17, Schmaltz discloses that the stent elutes a drug (see col. 19, ll. 65-68 of Schmaltz).
Regarding claim 18, Schmaltz further teaches that the stent is fabricated from a bioresorbable material (e.g., heparin coating as per col. 19, ll. 65-68). 
Regarding claim 19, Schmaltz teaches injecting an anti-thrombogenic drug during stent deployment (col. 9, ll. 3-24) and teaches that heparin (col. 19, ll. 65-68) is a suitable anti-thrombogenic drug for treatment during placement of the temporary stent, and therefore injecting heparin would have been an obvious step to one of ordinary skill in the art.
Regarding claim 20, the stent comprises a radiopaque marker (one or more of the filaments of the stent may comprise a radiopaque material as per col. 13, ll. 45-48 of Schmaltz).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose or fairly suggest, in combination with the other claim limitations, a shaft woven out of and into the expandable stent in at least one location and a plurality of struts having the claimed features of claim 9, wherein longitudinal movement of the shaft pulls the distal end and proximal end of the stent toward one another to expand the stent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status N of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 11/21/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771